Citation Nr: 1409755	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for hypertension, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for heart disease, and if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder. 

4.  Entitlement to service connection for residuals of dental trauma, to include porcelain fused to metal crown and root canal of tooth number 8, for compensation purposes.




REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1976, with additional service in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida:  a July 2010 rating decision which denied the Veteran's claims to reopen service connection for hypertension and heart disease and a January 2012 rating decision which denied entitlement to service connection for an acquired psychiatric disability and residuals of dental trauma, to include porcelain fused to metal crown and root canal of tooth number 8.  

The issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for residuals of dental trauma for compensation purposes.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) (per curiam order) ("Absent original jurisdiction, . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted).  Therefore, the claim of entitlement to service connection for residuals of dental trauma, for VA outpatient dental treatment purposes, is referred to the RO for action in accordance with amended VA regulation.  38 C.F.R. § 3.381.  See Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  

The issues of entitlement to service connection for hypertension and heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied service connection for hypertension and heart disease; the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period. 

2.  Evidence associated with the claims file since the June 2003 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for hypertension and heart disease.

3.  The Veteran's currently diagnosed generalized anxiety disorder is at least as likely as not related to military service.

4.  The Veteran currently has a crown on the number 8 central incisor with an internal root canal; the tooth is present.    




CONCLUSIONS OF LAW

1.  The June 2003 rating decision, in which the RO denied service connection for a hypertension and heart disease, is final.  38 U.S.C.A. § 7105(c) (West 2002);
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  As evidence pertinent to the claims for service connection for hypertension and heart disease, received since the RO's June 2003 denial, is new and material, the criteria for reopening the claims are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Service connection for generalized anxiety disorder (GAD) is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  Entitlement to service connection for residuals of dental trauma, to include porcelain fused to metal crown and root canal of tooth number 8, for compensation purposes, is not warranted as a matter of law. 38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's new and material evidence claims for hypertension and heart disease and the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include GAD, the Board concludes that these duties do not preclude the Board from adjudicating these claims, because the Board is taking favorable action by reopening the new and material evidence claims, and is granting in full the claim for service connection for GAD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist for these claims, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

In some instances, VA's duties to notify and assist the Veteran need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to claims based on dental conditions.  The Veterans Claims Assistance Act is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

The Board notes that the Veteran was afforded a VA examination with regard to his dental condition in May 2011.  In response to the request to provide an opinion as to the likelihood that the dental condition arose in or was a result of an event or injury during active service, the VA examiner stated that he could not resolve this issue without resorting to mere speculation.  The Board acknowledges the holding in Jones v. Shinseki, that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  See 23 Vet. App. 382 (2010).  The Board has also considered the holding in Barr v. Nicholson, that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2.  However, the present examination provides sufficient information to assess the existence of the Veteran's current dental condition, is adequate for rating purposes, and reliance upon the examination findings will not prejudice the Veteran.  Therefore, remand for an addendum opinion is not necessary. 

II.  New and Material Evidence

In June 2003, the RO denied the Veteran's claims to reopen the issues of entitlement to service connection for hypertension and heart disease.  The Veteran was informed of the decision, but the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period.  The RO's June 2003 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The evidence of record for the June 2003 rating decision consisted of VA treatment records, service records, and post-service treatment records.  The basis for the RO's June 2003 denial on the merits was that there was no evidence of an in-service injury, disease or event leading to these disabilities in service, and because the disabilities neither occurred in nor were caused by service.
 
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Here, the last final denial of the claim is the RO's June 2003 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In March 2010, the Veteran submitted a claim to reopen entitlement to service connection for hypertension and heart disease.  In the claim, the Veteran, for the first time, stated that he was diagnosed and treated for hypertension within one year of discharge from active service.  He also raised an additional theory of entitlement for heart disease, stating that his heart disease was secondary to his hypertension.  While the Veteran, as a layperson, would not be competent to provide himself with a diagnosis of hypertension, he is competent to report what he has been told to him by medical professionals.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis).   This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims, specifically the inception of hypertension, a chronic disease under § 38 C.F.R. 3.309(a), within the presumptive period and an etiological or causal link between service and heart disease.  Therefore the evidence is new and material, and reopening the claims for service connection for hypertension and heart disease is warranted.
  

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

IV.  Acquired Psychiatric Disability

The Veteran contends that his acquired psychiatric disability is causally or etiologically related to service.  The Veteran was provided with a current diagnosis of generalized anxiety disorder by the June 2011 VA examiner; he thus has a current disability which may be subject to service connection.

The Veteran has consistently reported a history of physical and verbal abuse during his period of active service aboard the USS Nimitz.  While the Veteran's service treatment and personnel records do not include any direct reporting of such events by the Veteran, the records, nonetheless, support his accounting of events.  The Veteran asserted that his assault and mistreatment by fellow crewmembers stemmed from their resentment of his early promotion and relative inexperience.  The Veteran's VA claims file contains a September 1975 performance evaluation for the Veteran in which it is noted that he "bears the brunt of some resentment from experienced strikers who have more knowledge and underway experience."  Additionally, the Veteran contends that when the abuse escalated, eventually leading to a sexual assault, he turned himself in for fictional drug abuse so that he would be removed from the USS Nimitz and sent to California for treatment.  The Veteran's service treatment records include a record that he presented at sick bay and reported heroin use for a considerable length of time, and use of Percodan and "reds" after his supply ran out.  Once transferred for treatment, the service treatment records noted that the Veteran had no obvious tremors, and his lab work and urinalysis was within normal limits.  It was documented in his service treatment records that the Veteran showed no signs of drug withdrawal throughout his hospitalization, which the Board notes is supportive of the Veteran's report that he did not, in fact, abuse drugs, but only reported that he did in order to be reassigned away from his abusers.  Although the June 2011 VA examiner opined that the Veteran's behaviors on active duty were not indicative of typical events that occur with individuals who have been the victim of a military sexual trauma (MST), the examiner did not account for the significant changes in the Veteran's behavior while on-board the Nimitz that eventually led to his discharge from service for personal abuse of drugs.  The examiner focused solely on the MST, to the exclusion of the other events described by the Veteran.  The Board thus finds that the examiner's opinion carries little probative weight and a preponderance of the probative evidence supports the Veteran's contentions regarding in-service events.   

The Board notes that the June 2011 VA examiner provided a negative etiological opinion regarding the relationship between the Veteran's acquired psychiatric disability and service.  However, because the examiner disregarded the Veteran's lay contentions regarding in-service assaults and provided a contradictory rationale, the Board affords the opinion little probative weight.  The Board finds more persuasive a private psychological opinion, from June 2013, which states that it is as likely as not that the Veteran's current acquired psychiatric disability is directly related to events he encountered while on active duty.  The private psychologist undertook an extensive description of the supportive evidence and clearly and fully explained the rationale for this opinion.

In sum, the evidence of record confirms the Veteran's current diagnosis of GAD.  The Veteran has provided a competent and credible account of in-service events, which is supported by the Veteran's service personnel record, service treatment records, and by other lay and medical statements of record.  Further, the most probative medical evidence relates the currently-diagnosed GAD to the Veteran's period of military service.  The Board thus finds that the preponderance of the evidence shows that the Veteran currently has GAD that is at least as likely as not related to military service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  In view of this finding, the Board concludes that service connection for GAD is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

V.  Residuals of Dental Trauma

In his claim, and in all correspondences since, the Veteran has asserted that he chipped his tooth during active service, while onboard the USS Nimitz.  The Veteran stated that the tooth was treated and a crown installed by a dentist onboard the USS Nimitz and that he subsequently underwent a root canal, performed by a VA dentist, within the 12 months following discharge.  At the May 2011 VA dental examination, the examiner documented a crown place on the #8-central incisor with a root canal internally, and noted that the tooth is still present in the mouth.    

The claim of entitlement to service connection for residuals of dental trauma, to include porcelain fused to metal crown and root canal of tooth number 8, for compensation purposes, must be denied as a matter of law because teeth cannot be service connected for compensation purposes unless they are, inter alia, not treatable or replaceable.  See 38 C.F.R. § 3.381(b) (providing that replaceable missing teeth and treatable carious teeth are not compensable disabilities); § 4.150, Diagnostic Code 9913 (rating loss of teeth due to the loss of the substance of the body of maxilla or mandible).  As the Veteran's tooth number 8 was chipped and is replaceable (and as evidenced by the record, has already been repaired by a crown), he does not qualify for entitlement to service connection for compensation purposes, and  his claim must be denied as a matter of law.

For the foregoing reason, the Veteran's claim for entitlement to service connection for compensation purposes for residuals of dental trauma, to include porcelain fused to metal crown and root canal of tooth number 8, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

New and material evidence having been submitted, the claim for service connection for hypertension is reopened.

New and material evidence having been submitted, the claim for service connection for heart disease is reopened.

Service connection for generalized anxiety disorder is granted.

Service connection for compensation purposes, for residuals of dental trauma to include porcelain fused to metal crown and root canal of tooth number 8, is denied.


REMAND

Reasons for remand:  To obtain Social Security Administration (SSA) records and supplemental VA medical opinions.

In his July 2010 notice of disagreement with the rating decision denying entitlement to service connection for hypertension and heart disease, the Veteran stated that he is receiving social security benefits for anxiety, hypertension and heart disease.  In February 2012, the Veteran also submitted copies of social security documents demonstrating entitlement to monthly disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the RO should request the Veteran's SSA records.

The Veteran was afforded a VA examination with regard to his claims for entitlement to service connection for hypertension and heart disease.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner addressed the likelihood that these disabilities were due to or aggravated by the Veteran's GAD, no opinion was provided with regard to whether his hypertension and heart disease are causally or etiologically related to service on a direct basis.  The Veteran has also asserted that he is entitled to service connection for heart disease as secondary to hypertension.  This possibility was also not addressed by the VA examiner.  The Board thus finds that the current examination reports are inadequate for rating purposes, and supplemental opinions are necessary.  On remand, the VA examiner should be asked to provide opinions on the likelihood that the Veteran's hypertension and heart disease are related to or caused by military service and whether the Veteran's heart disease was caused by or aggravated by his hypertension.

Accordingly, the claims are REMANDED for the following action:

1.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file.

2.  Thereafter, refer the Veteran's claims file to a suitably qualified VA medical professional for a supplemental opinion as to the nature and etiology of the Veteran's hypertension.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this opinion.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension arose during, or within one year following, active service or is otherwise related to any incident of service. 

The examiner is advised that the Veteran served on active duty from February 4, 1975 to August 10, 1976.  The one year-period following service ended August 10, 1977.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the development requested in remand directive number 1, refer the Veteran's claims file to a suitably qualified VA medical professional for a clarifying opinion as to the nature and etiology of the Veteran's heart disease.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion on the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disease arose during, or within one year following, active service or is otherwise related to any incident of service. 

The examiner is advised that the Veteran served on active duty from February 4, 1975 to August 10, 1976.  The one year-period following service ended August 10, 1977.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disease was caused by the Veteran's hypertension.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disease was aggravated by the Veteran's hypertension.  
For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


